Exhibit 10.1

SUN hydraulics corporation

1500 COUNTY LINE ROAD · P.O. BOX 3377

SARASOTA, FL 33578

TELEPHONE: 813/355-2983

April 22, 1981

Mr. Peter Robson

15 Rose Croft

Kenilworth, Warwickshire

England

Dear Peter:

This letter is a confirmation of an employment agreement between Sun Hydraulics
Corporation (“Sun”) and Peter Robson (“Robson”) reached in our phone
conversation of April 21, 1981, as follows:

 

I. General Conditions:

 

  a. Robson will give notice to his present employer effective May 1, 1981. Sun
recognizes that Robson has a six-month termination clause and may not be
released from his existing contract for six months.

 

  b. Employment will begin with a wholly owned subsidiary of Sun as soon as
Robson is released from his present contract.

 

  c. Sun will review Robson’s salary on November 1, 1981, without regard to the
actual date employment begins.

 

  d. This contract may be terminated by either party upon giving six months’
notice in writing to the other party.

 

II. Remuneration:

 

  a. Sun will pay Robson a beginning salary of £ 10,000 per year.

 

  b. Sun will pay for medical insurance supplement equal to Bupacare’s family
coverage – National Scale.

 

  c. Sun will pay a retirement supplement equal to ten per cent (10%) of
Robson’s base salary. Robson will choose a private plan approved by the Inland
Revenue for tax deferral.



--------------------------------------------------------------------------------

Mr. Peter Robson    April 22, 1981

 

III. Transportation and Expenses:

 

  a. Sun will purchase a Ford Cortina GL or equivalent car for Robson’s use.

 

  b. Sun will pay Robson’s travel expenses (including car maintenance).

 

  c. Sun will provide £500 expense advance to Robson. This fund will be
replenished from time to time upon presentation by Robson of paid expense
vouchers

 

IV. Office Costs:

 

  a. Sun will provide suitable office space.

 

  b. Sun will provide necessary secretarial service.

 

  c. Sun will provide telephone and Telex service.

If you concur with the summary of our agreement, please sign the enclosed copy
and return it to me.

All of us at Sun Hydraulics are please that you are joining us and look forward
to your visit to Sarasota.

 

Sun Hydraulics Corporation

/s/ William F. Clendenin

William F. Clendenin Secretary and Treasurer

/s/ Robert E. Koski

Robert E. Koski President

 

Accepted:

/s/ Peter Robson

Peter Robson

 

Page 2